Citation Nr: 1509703	
Decision Date: 03/09/15    Archive Date: 03/17/15

DOCKET NO.  13 05-993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for obstructive sleep apnea (OSA).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Snyder, Counsel


INTRODUCTION

The Veteran had active service from March 1981 to May 2006.

This appeal arises from a February 2012 rating decision of the Pittsburgh, Pennsylvania Regional Office of the Department of Veterans Affairs, which denied service connection for OSA.


FINDINGS OF FACT

The Veteran has current OSA as the result of events in active service.


CONCLUSION OF LAW

The criteria for service connection for OSA have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection requires evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

A June 1999 entry in the service treatment records notes that the Veteran was overweight.  His weight was listed as 230 pounds, but the entry is not clear as to whether 230 pounds was the Veteran's weight at that time or his ideal weight for his height, etc. 

In December 1999, Veteran was granted a waiver from ergometry testing due to anxiety. A May 2001 entry notes that there was no obesity, and the Veteran's weight was 229 pounds.  In December 2002, he weighed 235 pounds; and 275 pounds in October 2004. January 2002 entry notes the Veteran had experienced weight gain since he quit smoking. March 2003 entry indicates the Veteran wanted to stop taking his medication, but no reason was noted.  The entry indicated no side effects due to medication.  

A September 2003 entry notes the Veteran had experienced some weight gain, but the reason was not clear. Entries dated in December 2003 and January 2004 note the Veteran's reports of weight gain despite exercising, and that he was concerned that medication contributed to his weight gain.  Another January 2004 entry notes the Veteran's weight gain was possibly due to his medication. 

An April 2004 entry notes the Veteran's weight issues but no apparent cause.  In September 2005, the Veteran requested an exemption from "waist taping" due to weight gain secondary to his medications; it was noted that he had previously been on profile for this reasons.  That month his weight was 263 pounds.  A December 2005 assessment shows he weighed 260 pounds and his body mass index was 32.5. 

An April 2009 sleep study revealed the Veteran had mild to moderate OSA with desaturation. 

VA respiratory Compensation and Pension examination was conducted in June 2011.  The Veteran was noted to be six feet three inches tall and weigh 298 pounds.

The examiner opined that there was no medical, scientific, or research evidence to support a contention that the Veteran's OSA was caused by medication the Veteran may have taken for his service-connected anxiety/panic disorder.  The examiner did not, however, comment or opine on whether the Veteran's obesity was due to his medication and its potential impact on the development of OSA. 

In a January 2012 letter, a VA physician assistant (PA) noted that he had treated the Veteran since February 2008, and had reviewed the Veteran's medical records dating back to 1981.  The PA opined that the Veteran's records indicated he had been able to control his weight until his diagnosis of anxiety/panic disorder; and, a trial of several medications was done before an appropriate combination was discovered.  

The PA opined further that a primary side effect of the medications was weight gain. The PA noted that obesity is the number one risk factor for OSA; and, he opined the Veteran's obesity likely started as a side effect of the medication used to treat his service-connected anxiety/panic disorder. 

In April 2012, the Veteran had an exchange of emails with the Air Force physician, Dr. S, who treated him during his active service.  Dr. S reviewed the records the Veteran provided her in order to refresh her recollection. Dr. S noted that OSA was not diagnosed as frequently during the Veteran's active service as it is now, and sleep studies were a rarity during his active service.  She also noted that anxiety and weight gain alone could cause poor sleep.  

She noted further that she could not say if the Veteran's OSA had its onset during his active service-in fact, it would be almost impossible to tell. As to whether the Veteran's medication contributed to his weight gain, Dr. S. noted, "maybe."  She noted that the only way to prove it would have been to take the Veteran off of the medications and change nothing else (e.g., diet, exercise, etc.).  

Dr. S informed the Veteran that she had no idea how much medication played a part in his weight gain, if any at all. 

In a March 2013 letter, Dr. KMW, the Veteran's private physician, opined that the Veteran's greatest risk factor for OSA was his weight; and, since the Veteran experienced his greatest weight gain during his active service, he opined it was due to the medication used to treat the Veteran's anxiety.  Thus, he opined that the Veteran's OSA had its onset in active service.

This record shows that the Veteran has current OSA as demonstrated on the 2009 sleep study.  His weight and body mass in service met the criteria for obesity.  Global Database on Body Mass Index. World Health Organization. 2006.

There are conflicting medical opinions, but there does not seem to be a dispute that obesity is the primary risk factor for OSA.  Dr. KMW provided an opinion linking the current OSA to the weight gain in service.  The opinion was supported by a rationale and consideration of an accurate history.  There is no medical opinion that explicitly contradicts Dr. W's opinion.  

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for OSA are met.  38 U.S.C.A. § 5105(b) (West 2014).



ORDER

Service connection for OSA is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


